Citation Nr: 1739538	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder (PTSD), or any other mental condition, that is etiologically related active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking service connection for a mental condition that he describes as posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  See id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3). 

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen, 10 Vet. App. 128, 142.  However, in the context of a PTSD claim based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made plain that, a claim for service connection for PTSD based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.

In this case, the record shows a current VA treatment for PTSD.  His VA licensed clinical social worker has diagnosed him with PTSD due to MST.  See Cohen v. Brown, 10 Vet. App. 128, 140   (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  He attended VA MST group therapy.  In April 2013 the Veteran was awarded a certificate of completion of the VA Post Traumatic Stress Treatment Program.  The June 2013 VA PTSD examiner, however, disagreed with this diagnosis.

The June 2013 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation before providing a medical nexus opinion with a rationale.  Therefore it is adequate for VA purposes.  This examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Specifically, although the Veteran experienced witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, this traumatic event was not persistently re-experienced, there was no persistent avoidance of stimulus associated with the trauma or numbing of general responsiveness, and there was no persistent symptoms of increased arousal.  This examiner instead found that the Veteran met the criteria for depressive disorder.  Thus the Board will consider whether service connection is warranted for either PTSD or depressive disorder in turn.

Turning to the question of an in-service stressor, the Veteran reports that he was the victim of sexual assault at the hands of two other service members while intoxicated in 1969.  Alternately, the Veteran has claimed his PTSD was caused by his involvement in a firefight in Korea or an incident wherein he saw a baby killed while taking a bus back from a USO concert.

With regard to the claimed stressor of sexual assault, the Veteran's service records do not include any reference to this incident.  He testified that he reported it to his staff sergeant and was told that an official report could jeopardize his military career.  No official report was filed.  Thus, the Board has look to other means of corroborating the Veteran's account.  In the November 2010 VCAA letter, the Veteran was asked to identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape, to send supporting statements from any individuals with whom he might have discussed the incident, and to furnish copies of correspondence he may have sent to close friends or relatives in which he related information about the incident.  The Veteran did not submit any such corroborating evidence.

The Board has also considered whether the record contains evidence of behavioral changes.  The Veteran reported that his alcoholism was evidence of a behavior change.  He has stated that he had begun drinking socially before entering service and was intoxicated at the time of the assault.  Although the Veteran has provided lay evidence of his alcoholism from 1969 to 1998, which he attributed to self-medication of his psychiatric symptoms following his military sexual trauma, this is in direct contradiction with his July 1969 Report of Medical History in which he specifically denied excessive drinking.  This contradiction renders the Veteran's lay evidence in this regard not credible.

VA treatment records show a diagnosis of PTSD due to MST.  Initially, the VA treatment records from 2010 referred to "alleged" MST, but this distinction was later dropped without any discussion of whether there was sufficient evidence to verify this stressor.  Later records also associate this diagnosis with other unverified stressors, including combat.  See e.g., March 2015 VA treatment record.  As the diagnosis of PTSD due to MST appears to rely wholly on the Veteran's subjective history, this diagnosis is not probative evidence that the claimed in-service stressor occurred.

In her April 2011 statement, the Veteran's wife, to whom he was married while on active duty service, reported the Veteran has had alcoholism and anger problems ever since his return from Korea.  The Veteran's wife is competent to provide lay evidence of the Veteran's behavior upon his return from service and the Board has no reason to question her credibility.  The question then becomes whether this behavior is evidence of a behavioral change attributable to the claimed in-service assault.

The June 2013 VA examiner stated that she was unable to find any markers in Veteran's service records in support of his military sexual trauma.  This examiner noted that the Veteran was unable to provide a timeline of his depression symptoms but reported contemplating suicide between 1974 and 1996, which the examiner noted may have been due to depression or his severe problems with alcohol.  The Veteran stated that he had started consuming alcohol prior to joining the service and had drunk alcohol on a social basis.  After his release from service, he drank six beers every night after work and then increased his alcohol consumption to 18 beers a day with some liquor.  At the time of the examination, the Veteran did not report persistently re-experiencing the trauma, avoidance of stimuli associated with the trauma, or symptoms of increased arousal associated with the trauma.  During this examination, the Veteran did report that shortly before his deployment to Korea he had been informed that his wife had cancer and only had one year to live.  He reported that this news caused anxiety and depression.  Ultimately, however, her diagnosis was changed to and her bleak prognosis was lifted.  
The examiner is a psychologist and is therefore competent to determine whether the record shows corroborating evidence, such as behavioral changes, that would corroborate the Veteran's report of MST.  Moreover, this examiner's failure to diagnose PTSD based on MST is evidence against the claim.  The Board finds the June 2013 examination to be more probative than the lay evidence from the Veteran and his wife and the unsupported diagnosis of PTSD due to MST contained in the VA treatment records.

With regard to the second claimed stressor of a firefight in Korea, the Veteran does not have any military awards or medals to reflect his engagement in combat with the enemy.  As noted in the October 2013 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum, the Veteran did not submit sufficient information to allow research into this incident, despite multiple requests.  Similarly, the Veteran did not submit sufficient information regarding his account of witnessing an infanticide while on a bus, despite multiple requests.  Thus, these stressors cannot be verified.

Turning to the question of another acquired psychiatric condition, the Board notes that the June 2013 examiner diagnosed the Veteran with depressive disorder.  The Veteran's service treatment records are silent with regard to any in-service diagnosis of or treatment for depressive disorder.  He has not alleged any such incident beyond the stressors discussed above.  He first sought treatment for this condition in 2010, more than four decades later.  As such, this examiner found that the Veteran's current reported symptoms of depression are less likely than not (less than 50 percent probability) incurred in or caused by the military.

Although the Veteran has provided lay evidence linking his current psychiatric disorder to his military service, the record does not verify any of the claimed in-service stressors and no other event, injury, or disease has been shown to which a current acquired psychiatric disorder can be linked.  Absent a verified in-service event, injury, or disease to which a current psychiatric disorder may be linked, there can be no competent lay evidence of etiology.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD or any other acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


